Citation Nr: 0922566	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1971 to December 1975. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon which, in part, denied the Veteran's 
claims of entitlement to service connection for anxiety and 
major depressive disorder.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In March 2009, the Board solicited an expert medical opinion 
from a psychiatrist with the Veterans Health Administration 
(VHA) concerning whether the Veteran's current mental 
disabilities were as likely as not related to his military 
service.  Later that month, the Board received the requested 
VHA opinion.

Issues not on appeal

In the above-referenced January 2006 rating decision, the RO 
also denied the Veteran's claims of entitlement to service 
connection for gastroenteritis, right elbow epicondylitis, a 
strained left elbow tendon, and left and right 
acromioclavicular joint sprains.  The Veteran disagreed with 
each of these decisions and perfected an appeal as to each 
issue.  However, the Veteran withdrew his appeal of each 
claim in a September 23, 2008 Statement in Support of Claim.  
See also the September 22, 2008 hearing transcript, pages 2-
3.  Accordingly, these issues are no longer in appellate 
status and will be discussed no further.




FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed anxiety disorder and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed depression and his military service.


CONCLUSIONS OF LAW

1.  Anxiety disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Depression was not incurred in or aggravated by active 
military service.           38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for an anxiety disorder 
and for depression.  Because the two issues on appeal involve 
the application of identical law to virtually identical 
facts, for the sake of economy the Board will address them 
together.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated November 1, 
2005, including evidence of "a relationship between your 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
November 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claims.  With 
respect to private treatment records, the November 2005 
letter informed the Veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
letter was a copy of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
Veteran complete such so that the RO could obtain private 
records on his behalf.  

The November 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the November 2005 letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in an August 28, 2008 letter from the RO.  In any 
event, because the Veteran's claims are being denied, 
elements (4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in January 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the August 2008 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  As noted above, 
the Veteran testified before the undersigned at a Travel 
Board hearing in September 2008.  The Veteran has pointed to 
no prejudice or due process concerns arising out of the 
timing of the VCAA notice.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records and VA 
outpatient treatment records have been associated with the 
claims folder.  Further, the Veteran was afforded VA 
examinations in December 2004 and December 2005.  Finally, 
the Board obtained a VHA opinion in March 2009, which will be 
discussed below.

The Board additionally observes that all due process concerns 
have been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative.  He has been accorded the 
opportunity to present evidence and argument in support of 
his claims, and he testified before the undersigned in 
September 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence, the Veteran claims that his current psychiatric 
disabilities were caused by his active duty military service.  
He contends that he developed anxiety and depression while 
serving in the Air Force from 1971 to 1975, and that he has 
experienced anxiety and depression continuously to this day. 
More specifically, the Veteran has referred to "constant 
harassment" and feelings that he had to be "perfect at all 
times" in service, as well as an instance in service where 
he observed a "stick resembling a hand" coming out of the 
ground, which he contends contributed to his anxiety and 
depression.  See the Veteran's April 15, 2005 Statement in 
Support of Claim.

As detailed above, in order to establish service connection, 
there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between (1) and (2).        See Hickson, 
supra.

With respect to Hickson element (1), current disability, a 
December 2004 VA examiner diagnosed the Veteran with 
"[m]ajor depressive disorder"  A December 2005 VA examiner 
diagnosed the Veteran with "[a]djustment disorder with mixed 
anxiety and depressed mood."  Although the precise diagnosis 
or diagnoses remains somewhat unclear, Hickson element (1), 
current disability, is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records are 
pertinently negative as to any diagnosis of, or treatment for 
nervousness, anxiety, or depression as such.  

A December 10, 1974 Chronological Record of Medical Care  
referred to "numbness" on the top part of the Veteran's 
head, which appeared to be "stress-related".  No 
psychiatric diagnosis was rendered. 

In his Report of Medical History upon separation from 
service, the Veteran indicated that he experienced 
"depression or excessive worry" as well as "nervous 
trouble".  See the Veteran's November 14, 1975 Report of 
Medical History.  However, the separation examination report 
indicated that the Veteran experienced "emotions/worry" 
during service, but that such was a "stable problem" and 
nondisabling ("ND").  The Veteran's separation examination 
report specified that "[n]o physical or mental disability 
exists which would warrant action under AFM 35-4."  See the 
Veteran's November 14, 1975 separation examination report.    

Although there is no psychiatric diagnosis during service, 
for the purpose of this decision the Board finds that there 
is evidence of psychiatric symptomatology (anxiety and 
nervousness) during service.  Hickson element (2) has been 
met to that extent. 

With respect to Hickson element (3), there is no competent 
medical evidence of record that links the Veteran's current 
anxiety and depression with his military service.  

Pertinently, after an examination of the Veteran, the 
December 2005 VA examiner indicated that "the veteran's 
symptoms of depression and anxiety do not appear to be 
service-related."  Indeed, the examiner specifically 
attributed the Veteran's diagnosed disorders "to financial 
difficulties and family stressors."  See the December 2005 
VA examiner's report, page 4.   
 
Similarly, after a complete review of the record, the March 
2009 VHA examiner also noted that the Veteran's "current 
diagnosis of major depression is not related to his period in 
the service," and "less likely than not caused by or the 
result of his experiences in the service that he wrote down 
in April 2005."  

No competent medical evidence of record contradicts the 
opinions of the VA and VHA examiners.  Moreover, the Veteran 
himself reported that he began feeling depressed after the 
breakup of his first marriage in 1977 or 1978, after service.  
See the December 2004 and 2005 VA examiner's reports; see 
also the September 2008 hearing transcript, page 11.  The 
Veteran himself admitted that "his [current] feelings of 
both depression and anxiety are non-military related" at his 
December 2005 VA examination.  See the December 2005 VA 
examiner's report, page 2.  

The Veteran has been accorded ample opportunity to secure and 
present medical nexus evidence in his favor.  He did not do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his diagnosed 
mental disabilities and his military service, any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board. It is well-settled that lay persons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

It appears that the Veteran is presenting an argument based 
on continuity of symptomatology; that is, that he had anxiety 
and depression in service and continuously thereafter.  See 
the Veteran's April 2005 Statement in Support of Claim.  The 
Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2008).  However, this 
contention is not supported by the evidence of record.

As was discussed above, the Veteran reported symptoms of 
anxiety during service.  No psychiatric diagnosis was made at 
that time.  Significantly, the medical evidence of record 
indicates no manifestation of any depressive symptomatology 
for decades following service.  Indeed, no post-service 
treatment records in the Veteran's claims folder demonstrate 
treatment for anxiety or depression at any time prior to 
2003.  [The Board notes that the Veteran reported to the 
December 2004 VA examiner that he began seeking treatment for 
feelings of depression in 1980; however, no medical evidence 
of record confirms this assertion.]  

The Veteran has made contradictory statements as to the point 
in time he began feeling anxious or depressed.  During 
December 2004 and December 2005 VA examinations, the Veteran 
reported that he experienced symptoms of depression and 
anxiety since 1978, following his first divorce.  This was 
three years after his separation from service.  Indeed, when 
the Veteran was first diagnosed with major depressive 
disorder by the VA examiner in December 2004, it was stated 
that "the spontaneous breakdown of his marriage initiated 
his symptoms of depression."  See the December 2004 VA 
examiner's report, page 2.  Military service was not 
mentioned.

Crucially, the Veteran indicated that "the depression 
started in '77, when I was going through the divorce" under 
oath at the September 2008 hearing.  See the September 2008 
hearing transcript, page 11. 

As was noted above, neither depression nor anxiety was 
diagnosed in service, and neither was initially diagnosed for 
decades after service.  In the interim, there were no 
complaints of, or treatment for, depression or anxiety.  
Supporting medical evidence of continuity of symptomatology 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  There is 
no competent medical evidence of depression or anxiety for 
more than twenty-nine years after service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  Accordingly, 
service connection may not be established via continuity of 
symptomatology for either issue under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claims fail on this basis.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
anxiety and depression.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for an anxiety disorder is 
denied.

Entitlement to service connection for depression is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


